Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because it contains a figure/drawing; Abstracts are made up of text that preferably do not exceed 150 words in length; there should not be a figure/drawing.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 1-7 are objected to because of the following informalities:
Claim 1 line 3 recites “Suction sheath” and line 6 recites “Fiber conduit”; this is grammatically incorrect because a claim is only one sentence; a suggested edit is to change the capitalizations so it is “suction sheath” for line 3 and “fiber conduit” for line 6. 
Claim 1 line 4 recites “herein”; this seems to be a misspelling and a suggested edit is to “wherein”.
Claim 1 line 5 ends with a period; each claim can only be one sentence (see MPEP 608.01(m)) and so a suggested edit is to delete this period and replace with semicolon (“;”).
The preambles of claims 2-6 is not consistent with the preamble of claim 1. A suggested edit is to have the preambles of these dependent claims begin with “The laser fiber probe of claim…” for consistency. Note that this is the type of language used in claim 7.
Claim 7 does not end with a period; ach claim can only be one sentence (see MPEP 608.01(m)) and so a suggested edit is to end with a period.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1 and its dependent claims, claim 1 recites the limitation "the fiber laser window" in lines 6-7.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 1 and its dependent claims, claim 1 recites the limitation "the suction window" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the suction channel" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Note that there is a “Suction sheath” recited in claim 1 line 3 but it is not clear and thus indefinite as to whether these two claim elements refer to the same thing. Consistent terminology should be used throughout the claim set.
Claim 2 recites the limitation "the opening" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Note that there is a “Suction sheath” with “a window” recited in claim 1 line 3 but it is not clear and thus indefinite as to whether these two claim elements (the opening of claim 2 and window of claim 1) refer to the same thing. Consistent terminology should be used throughout the claim set.
Claim 4 recites the limitation "the mutual position" in line 1.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination below, it is assumed the mutual position refers to the relative positions between suction sheath and fiber conduit but under BRI, this can also be interpreted as the mutual position between the fiber laser window of claim 1 line 7 and suction sheath or between fiber laser window and fiber conduit and so is unclear and thus indefinite.
Claim 5 recites the limitation "the mutual position" in line 1.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination below, it is assumed the mutual position refers to the relative positions between suction sheath and fiber conduit but under BRI, this can also be interpreted as the mutual position between the fiber laser window of claim 1 line 7 and suction sheath or between fiber laser window and fiber conduit and so is unclear and thus indefinite.
Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: which claim element is made “from rigid materials, flexible materials, is transparent or opaque”. As currently recited, it is incomplete and thus unclear and indefinite as to whether the entire device is made of the recited materials, or only parts of the device such as the fiber conduit.
Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: which claim element has “a suction switcher”. As currently recited, it is incomplete and thus unclear and indefinite as to whether the entire device has a suction switcher or this is part of the “suction sheath”. 
A suggested edit is “The laser fiber probe of claim 1, further comprising a suction switcher”. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Preiss (US 20150196361 A1; 7/16/2015).
Regarding claim 1, Preiss teaches a laser fiber probe comprising of two parts, a suction sheath and a fiber conduit (Fig. 3; [0002]; [0030]; [0033]), which are combined together (Fig. 3; [0030]):
- Suction sheath: a window is in the distal end of the suction sheath which is used to suck the surgery targets and surgery debris (Fig. 3; [0030]), herein the proximal end of the suction sheath is adapted to connect to at least a suction source (Fig. 2, vacuum port 18; [0028] “vacuum port 18”; [0037]) or an irrigation pump ([0037]);
- Fiber conduit (Fig. 3; [0030]): a fiber position regulator functions to move forward or backward of the fiber laser window to approach the suction window (“fiber laser window” is interpreted in light of instant specification p. 11 [0015]; Preiss [0034]).
Regarding claim 2, Preiss teaches the window of the suction channel of claim 1 wherein the opening is either in the terminal of the suction sheath (Fig. 3), or completely in the side of the suction sheath, or in combination of part the terminal and the side.
Regarding claim 3, Preiss teaches a suction sheath and a fiber conduit of claim 1, wherein the fiber conduit is in touching with the outside (Fig. 3) or inside of the suction sheath (Fig. 4B), or just inside of the suction sheath (Fig. 4C-4D).
Regarding claim 4, Preiss teaches a suction sheath and a fiber conduit of claim 3, wherein the mutual position is fixed (Fig. 3).
Regarding claim 5, Preiss teaches a suction sheath and a fiber conduit of claim 3, wherein the mutual position can be changed through turning movement (Fig. 5-6; [0015]; [0018]; [0034] “wheel or roller”; claim 13).
Regarding claim 6, Preiss teaches the suction sheath, the fiber conduit of claim 1, wherein is made from rigid materials ([0030] “metal material”, flexible materials, is transparent ([0030] “translucent or even transparent”) or opaque ([0030] “metal material”).
Regarding claim 7, Preiss teaches the laser fiber probe of claim 1, wherein has a suction switcher ([0017]; [0028] “mechanical vacuum switch”; [0032] “mechanical switch”; [0038] “switch 32”). 

Conclusion
Please note that a proper reply requires a specific format for any amendments. An example of making a proper amendment can be found at http://www.uspto.gov/web/offices/pac/dapp/opla/preognotice/formatrevamdtprac.pdf. Also, please see MPEP 714(II)(C) for additional guidance on making a proper amendment to the claims. Applicant is urged to follow proper amendment practice to avoid any delays in prosecution.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan T Kuo whose telephone number is (408)918-7534. The examiner can normally be reached M-F 10 a.m. - 6 p.m. PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN T KUO/Primary Examiner, Art Unit 3792